Exhibit 10.1

 

[g136981kcimage002.gif]

 

RETIREMENT AGREEMENT

 

Danaher Corporation, a Delaware corporation headquartered at 2099 Pennsylvania
Avenue, 12th Floor, Washington, D.C. 20006 (the “Company” or “Danaher”) and
Patrick W. Allender who resides at 5 Holly Leaf Court, Bethesda, MD (“Mr.
Allender”) agree as follows:

 

1.             General.  The Company employs Mr. Allender and Mr. Allender
accepts employment to render services on behalf of the Company, subject to the
supervision and direction of the President of the Company or his duly authorized
designee. Said employment shall continue until the date on which the employment
relationship is terminated at the will of either party.

 

2.             Noncompetition and nonsolicitation.

 

(a)           During Mr. Allender’s employment with the Company, Mr. Allender
shall not directly or indirectly:

 

(A)          perform services of any nature or in any capacity whatsoever for
any business, person, or entity which is engaged in product lines which compete
with and/or which is in competition with Danaher or any subsidiary of Danaher;

 

(B)           engage in any product lines which compete with Danaher or any
subsidiary of Danaher;

 

(C)           except on behalf of Danaher or any subsidiary of Danaher, sell,
offer to sell or solicit any orders for the purchase of any products and/or
services which are the same as or similar to those sold by Danaher or any
subsidiary of Danaher, to or from any customer, person or entity; or

 

(D) otherwise perform any services, sell any products or engage in any
activities in any capacity whatsoever which are in competition with Danaher or
any subsidiary of Danaher.

 

(b)           For an 18-month period following the termination of Mr. Allender’s
employment with the Company, whether the termination is voluntary or
involuntary, Mr. Allender will not, directly or indirectly, on behalf of himself
or herself or for any entity, business or person other than, Danaher or any
subsidiary of Danaher:

 

(A)          compete with Danaher anywhere in the United States (the “Restricted
Area”), or

 

 (i)           accept employment (as a director, officer, employee, independent
contractor, representative, consultant, member or otherwise) with a business,
entity (including without limitation any business or entity started by Mr.
Allender) or person that competes directly or indirectly with any product or
service of the Company within the Restricted Area,

 

(ii)           provide any services similar to the services Mr. Allender
provided to or on behalf of the Company, or any other advice or consulting
services, to a business, entity (including without limitation any business or
entity started by Mr. Allender) or person that competes directly or indirectly
with any product or service of the Company within the Restricted Area, or

 

(iii)          invest in or otherwise hold any interest in (except for passive
ownership of up to 3% of the outstanding capital stock of any publicly traded

 

--------------------------------------------------------------------------------


 

corporation, so long as Mr. Allender complies with clauses (i) and (ii) above),
a business, entity (including without limitation any business or entity started
by Mr. Allender) or person that competes directly or indirectly with any product
or service of the Company within the Restricted Area.

 

(B)           sell, offer to sell, or solicit any orders for the purchase of, to
or from any customer, any products and/or services similar to those upon which
or with which Mr. Allender worked, or about which Mr. Allender acquired
knowledge, while employed by Danaher or any subsidiary of Danaher. For purposes
of this Agreement, the term “customer” means any person, business or entity, or
any person, business, or entity subject to the control of any such person,
business or entity, that during the 24 months immediately preceding termination
of Mr. Allender’s employment with the Company:

 

(i)            sought, inquired about, or purchased any products or services of
the Company or of any Danaher entity for whom Mr. Allender worked during such 24
month period (the Company and any such other Danaher entity or entities are
referred to as the “Employing Companies”);

 

(ii) contacted any of the Employing Companies for the purpose of seeking or
purchasing any products or services of any of the Employing Companies;

 

(iii) was contacted by any of the Employing Companies for the purpose of selling
its products or services; and/or

 

(iv) received a written and/or verbal sales proposal from any of the Employing
Companies.

 

(C)           use, incorporate or otherwise create any business entity or
organization or domain name using, any name confusingly similar to the name of
Danaher Corporation or of any subsidiary of Danaher, or any other name under
which any of those entities does business.

 

3.             Nonpiracy.  During Mr. Allender’s employment and for an 18-month
period following the termination of Mr. Allender’s employment with the Company,
whether the termination is voluntary or involuntary, Mr. Allender will not
directly or indirectly, on behalf of himself or herself, or for any other
entity, business, or person:

 

(1)           hire, entice, induce, solicit or attempt to hire, entice, induce
or solicit any employee of the Company to leave the Company’s employ (or the
employ of any subsidiary of the Company, as applicable) or cause any employee of
the Company to become employed in any business that is directly or indirectly
competitive with the Company for any reason whatsoever,

 

(2)           assist or encourage in any manner, including without limitation
through the providing of advice or information, any employee of the Company to
leave the Company’s employ (or the employ of any subsidiary of the Company, as
applicable), or

 

(3)           suggest or recommend in any manner, including through the
providing of advice or information, that any business, person or entity hire,
entice, induce, solicit, cause or attempt to hire, entice, induce or solicit or
cause any employee of the Company to leave the Company’s (or the employ of any
subsidiary of the Company, as applicable).

 

 For purposes of this Agreement, the term “employee of the Company” shall
include each person who as of the date of termination of Mr. Allender’s
employment is, or at any time within the 6-month period preceding such date was,
(1) employed by Danaher or any of its subsidiaries whether on a full-time or
part-time

 

2

--------------------------------------------------------------------------------


 

basis, or (2) providing full-time services to, or working as an independent
contractor for, Danaher or any of its subsidiaries.

 

4.             Nondisclosure.

 

(a)           Mr. Allender agrees with the Company that he or she will not at
any time during Mr. Allender’s employment by the Company or at any time after
any termination of said employment, whether it be voluntary or involuntary,
except in performing his or her employment duties to the Company or any
affiliate of the Company under this Agreement, directly or indirectly, use,
disclose, or publish, or knowingly or negligently permit others not so
authorized to use, disclose, or publish, (1) any information, data or other
assets or property of the Company or any of its affiliates, in whatever form,
including without limitation the Danaher Business System and any information
relating to any current or former employee of the Company, or (2) without
limiting the foregoing, any Confidential Information that Mr. Allender may learn
or become aware of, or may have learned or become aware of, because of Mr.
Allender’s prior or continuing employment, ownership, or association with the
Company or any predecessors or affiliates thereof, or use, or knowingly or
negligently permit others not so authorized to use, any such information in a
manner detrimental to the interests of the Company or any affiliates thereof.

 

(b)           Mr. Allender agrees not to use in working for the Company or any
of its affiliates and not to disclose to the Company or any affiliate thereof
any trade secrets or other information Mr. Allender does not have the right to
use or disclose and that the Company and its affiliates are not free to use
without liability of any kind.  Mr. Allender agrees to inform the Company
promptly in writing of any patents, copyrights, trademarks, or other proprietary
or intellectual property rights known to Mr. Allender that the Company or any of
its affiliates might violate because of information provided by Mr. Allender.

 

(c)           Mr. Allender confirms that all assets and properties of the
Company and its affiliates, including without limitation Confidential
Information, is and must remain the exclusive property of the Company or the
relevant affiliate thereof.  All such assets and property, including without
limitation all office equipment (including computers) Mr. Allender receives from
the Company or any affiliate thereof in the course of Mr. Allender’s employment
and all business records, business papers, and business documents Mr. Allender
keeps or creates, whether on digital media or otherwise, in the course of Mr.
Allender’s employment relating to the Company or any affiliate thereof, must be
and remain the assets and property of the Company or the relevant affiliate. 
Upon the termination of Mr. Allender’s employment with the Company, whether it
be voluntary or involuntary, whenever that termination of employment may occur,
or upon the Company’s request at any time, Mr. Allender must promptly deliver to
the Company or to the relevant affiliate all such assets and property, including
without limitation any such office equipment (including computers) and any
Confidential Information or other records or documents (written or otherwise),
and any copies, excerpts, summaries or compilations of the foregoing, made by
Mr. Allender or that came into Mr. Allender’s possession during Mr. Allender’s
employment.  Mr. Allender agrees that he or she will not retain any such assets
or property, including without limitation copies, excerpts, summaries, or
compilations of the foregoing information, records and documents.

 

(d)           “Confidential Information” includes, without limitation, any
matters protected under the Uniform Trade Secrets Act and any information that
neither the Company nor any of its affiliates has previously disclosed to the
public with respect to the present or future business of the Company or of any
of its affiliates, including their respective operations, services, products,
research, inventions, invention disclosures, discoveries, drawings, designs,
plans, processes, models, technical information, facilities, methods, systems,
trade secrets, copyrights, software, source code, object code, patent
applications, procedures, manuals, specifications, any other intellectual
property, confidential reports, price lists, pricing formulas, customer lists,
financial information (including the revenues, costs, or profits associated with
any products or services), Talent Reviews and Organizational Plans, business
plans, information regarding all or any portion of the Danaher Business System,
lease structure, projections, prospects, opportunities or strategies,
acquisitions or mergers, advertising or promotions, personnel matters, legal
matters, any other confidential or proprietary information, and any other
information not generally known outside the Company and its affiliates that may
be of value to the Company or any of its affiliates, but excludes any
information already properly in the public domain.  “Confidential Information”
also includes, without

 

3

--------------------------------------------------------------------------------


 

limitation, confidential and proprietary information and trade secrets that
third parties entrust to the Company or any of its affiliates in confidence.

 

(e)           Mr. Allender understands and agrees that the rights and
obligations set forth in this Nondisclosure section will continue indefinitely
and will survive termination of Mr. Allender’s employment with the Company.

 

5.  Works-made-for-hire and Intellectual Property.

 

(a)           Mr. Allender agrees that all records (in whatever media), written
works, documents, papers, notebooks, drawings, designs, technical information,
source code, object code, algorithms, processes, methods, ideas, formulas,
inventions (whether patentable or not), invention disclosures, discoveries,
improvements, other copyrightable or protected works, or any other intellectual
property, developed, conceived, acquired, created, authored, reduced to
practice, from which derivative works are prepared, made, invented, or
discovered by Mr. Allender (whether or not during usual working hours, and
whether individually or jointly with others) that relate to, result from or are
suggested by any work or task performed by Mr. Allender for or on behalf of the
Company or any affiliate thereof, or that arise from the use or assistance of
the facilities, materials, personnel, or Confidential Information of the Company
or any affiliate thereof, or that otherwise relate to the actual or anticipated
research, development or business of the Company or any affiliate thereof, will
be and remain the absolute property of the Company (or the relevant affiliate
thereof), as will all the worldwide patent, copyright, trademark, service mark
and trade secret rights, any associated registrations, applications, renewals,
extensions, continuations, continuations-in-part, requests for continued
examination, divisions, or reissues thereof or any foreign equivalents thereof,
and all other intellectual property rights relating to the foregoing (all items
referred to in this sentence are collectively referred to as the “Intellectual
Property”).  Mr. Allender irrevocably and unconditionally waives all rights,
wherever in the world enforceable, that vest in Mr. Allender (whether before,
on, or after the date of this Agreement) in connection with any such
Intellectual Property in the course of Mr. Allender’s employment with the
Company, any affiliate thereof or any predecessor of any of the foregoing.  Mr.
Allender recognizes all such Intellectual Property constitutes “works made for
hire” for which the Company retains all rights, title, and interest to any
underlying rights, including copyright protections.  If for any reason any such
Intellectual Property is not deemed to be a “work made for hire,” consistent
with the undertakings below, Mr. Allender hereby assigns all rights, title and
interest in any such Intellectual Property to the Company (or the applicable
affiliate thereof, as directed by the Company).

 

(b)           Mr. Allender will promptly disclose, and hereby grants, and
assigns all rights, title, and interest in all Intellectual Property, to the
Company (or the applicable affiliate thereof, as specified by the Company) for
its or their sole use and benefit.  At all times, both during and after Mr.
Allender’s employment by the Company, Mr. Allender agrees to assist the Company
in taking the proper steps, including executing any required documents, to
obtain patents, copyrights or other legal protection for the Intellectual
Property and to assign such Intellectual Property and the rights to any
applications associated therewith to the Company, if the Company so desires, but
all at the Company’s direction and expense.  At all times, both during and after
Mr. Allender’s employment by the Company, Mr. Allender agrees not to claim any
rights to any Intellectual Property as having been created, conceived or
acquired by Mr. Allender prior to Mr. Allender’s employment by the Company,
unless such Intellectual Property is identified on a sheet attached to this
Agreement and signed by Mr. Allender as of the date of this agreement.

 

(c)           Mr. Allender understands and agrees that the rights and
obligations set forth in this Works-made-for-hire and Intellectual Property
section will continue indefinitely and will survive termination of Mr.
Allender’s employment with the Company, whether the termination is voluntary or
involuntary.

 

6.             Termination Payment.  In consideration of Mr. Allender’s promises
and commitments reflected in paragraphs 2, 3, 4, 5 and 15 herein, the Company
agrees that if the Company terminates Mr. Allender’s employment “without cause”
(as defined below) prior to termination of this Agreement, Mr. Allender shall be
entitled to nine months salary (excluding incentive compensation, bonus amounts,
benefits and similar items) at the rate in effect at the time of termination to
be paid on the same schedule as if Mr. Allender

 

4

--------------------------------------------------------------------------------


 

were still employed (the “Termination Payments”).  The Company will reduce the
amount of any Termination Payments for withholding and FICA taxes and any other
withholdings and contributions required by law.  If the Company terminates Mr.
Allender for “cause,” or if Mr. Allender terminates his or her employment for
any reason, Mr. Allender shall not be entitled to any Termination Payments.  Mr.
Allender further acknowledges that a transfer to Danaher or a subsidiary of
Danaher shall in no event constitute a “termination” of any kind for purposes of
Sections 6 or 7 hereof.

 

(a)           For purposes of this Agreement, termination “without cause” shall
mean that the Company terminates Mr. Allender’s employment for any reason,
including in a reduction-in-force, other than for “cause.”  “Cause” shall
include the following, to be determined in the reasonable judgment of the
Company:

 

(i)            Mr. Allender’s fraud, misappropriation, embezzlement, willful
misconduct or gross negligence with respect to Danaher or any subsidiary
thereof, or any other action in willful disregard of the interests of Danaher or
any subsidiary thereof;

 

(ii)           Mr. Allender’s conviction of, or pleading guilty or no contest to
(1) a felony, (2) any misdemeanor (other than a traffic violation) with respect
to his/her employment, or (3) any other crime or activity that would impair
his/her ability to perform his/her duties or impair the business reputation of
Danaher or any subsidiary thereof;

 

(iii)          Mr. Allender’s refusal or willful failure to adequately perform
any duties assigned to him/her;

 

(iv)          Mr. Allender’s willful failure or refusal to comply with Danaher
standards, policies or procedures, including without limitation Danaher’s
Standards of Conduct as amended from time to time;

 

(v)           Mr. Allender’s material misrepresentation or breach of any of his
or her representations, obligations or agreements under this Agreement;

 

(vi)          Mr. Allender’s death; or

 

(vii)         Mr. Allender’s incapacity due to physical or mental illness that
results in his/her absence from work on a full-time basis for twelve consecutive
months.

 

(b)           Notwithstanding anything in this Section 6 to the contrary, Mr.
Allender agrees that in the event of a breach by Mr. Allender of any of his/her
covenants contained in Sections 2, 3, 4, 5 or 15 herein, in addition to any and
all other remedies available to the Company, (1) Mr. Allender shall return to
the Company any Termination Payments theretofore received, in addition to any
other damages or remedies available to the Company, and (2) the Company shall
have no obligation to pay, and Mr. Allender shall have no right to receive, any
and all unpaid or remaining Termination Payments.

 

7.             Severance Payment.  The Company agrees that if the Company
terminates Mr. Allender’s employment “without cause” (as defined in paragraph
6(a) above) prior to termination of this Agreement, Mr. Allender shall be
entitled to severance pay of three months salary (excluding incentive
compensation, bonus amounts, benefits and similar items) at the rate in effect
at the time of termination to be paid on the same schedule as if Mr. Allender
were still employed (the “Severance Payments”) provided Mr. Allender signs a
release of all claims arising out of Mr. Allender’s employment, and
discontinuance of employment, with Danaher and/or any subsidiaries of Danaher to
the extent applicable.  Such release must be executed at the time of
termination, and will be in the format of the Company’s standard release in
effect at the time of termination (a copy of the current version is available
for Mr. Allender’s review.)  The Severance Payments will commence upon
completion of the Termination Payments provided for in paragraph 6 above, if
any.  The Company will reduce the amount of any Severance Payments for
withholding and FICA taxes and any other withholdings and contributions required
by law.  Notwithstanding anything in this Section 7 to the contrary, Mr.
Allender agrees that in the event of a breach by Mr. Allender of any of his/her
covenants

 

5

--------------------------------------------------------------------------------


 

contained in the aforementioned release, in addition to any and all other
remedies available to the Company, (1) Mr. Allender shall return to the Company
any Severance Payments theretofore received, in addition to any other damages or
remedies available to the Company, and (2) the Company shall have no obligation
to pay, and Mr. Allender shall have no right to receive, any and all unpaid or
remaining Severance Payments.

 

8.             Enforceability.  It is the intention of the parties that the
provisions of the restrictive covenants herein shall be enforceable to the
fullest extent permissible under applicable law, but the unenforceability (or
modification to conform to such law) of any provision or provisions hereof shall
not render unenforceable, or impair, the remainder thereof.  If any provision or
provisions hereof shall be deemed invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to delete or modify, as
necessary, the offending provision or provisions and to alter the bounds thereof
in order to render it valid and enforceable.

 

9.             Damages and Relief.  Mr. Allender acknowledges and agrees that
damages are an inadequate remedy for any breach of the terms and conditions set
forth in Sections 2, 3, 4, 5 and 15 of this Agreement and agrees that in the
event of a breach of such paragraphs, the Company may, with or without pursuing
any remedy for damages, immediately obtain and enforce an ex parte, preliminary
and permanent injunction prohibiting Mr. Allender from violating this policy. 
Further, in any civil action brought for a breach of this Agreement, the Company
shall be entitled to recover from Mr. Allender all reasonable attorneys’ fees,
litigation expenses, and costs incurred by the Company if the Company prevails
in that action.

 

10            Consideration.  Mr. Allender acknowledges and agrees that this
Agreement is supported by (1) the Termination Payment provision set forth in
Section 6 above without regard to whether Mr. Allender receives any or all of
the Termination Payment, and (2) the determination by the Compensation Committee
of Danaher’s Board of Directors that Mr. Allender’s cessation or termination of
employment for any reason other than an act of Gross Misconduct (as defined in
the Danaher Corporation 1998 Stock Option Plan) that is incapable of being cured
or if capable of being cured is not so cured within ten days after Mr. Allender
receives notice thereof, whenever the same shall occur, shall constitute “Early
Retirement” for purposes of the Plan.  Mr. Allender further agrees that such
consideration is fair, reasonable and enforceable to its full extent; that Mr.
Allender was given adequate time to consider this Agreement; that the Company
has an important and legitimate business interest that it is seeking to protect
with this Agreement; and that enforcement of this Agreement would not interfere
with the interests of the public.  Notwithstanding anything to the contrary
herein and for the avoidance of doubt, the parties hereto agree that in the
event of Mr. Allender’s breach of this Agreement Danaher is entitled to specific
performance of Mr. Allender’s obligations hereunder and/or any and all damages
of any nature, but will not terminate the Compensation Committee’s grant of
Early Retirement treatment to Mr. Allender.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the District of Columbia without
regard for the choice of law provisions thereof.

 

12.           Termination.

 

(a)           Mr. Allender understands, acknowledges and agrees that the
obligations and restrictions imposed upon him/her under this Agreement shall
apply regardless of whether the termination of his/her employment is voluntary
or involuntary, with or without cause.

 

6

--------------------------------------------------------------------------------


 

(b)           Unless Mr. Allender is sooner terminated pursuant to the terms of
Section 6 of this Agreement, terminated by the Company for cause or Mr. Allender
terminates his or her employment for any reason, the Company shall upon prior
written notice to Mr. Allender have the right to terminate this Agreement (1) on
the second anniversary of this Agreement and on every second anniversary
thereafter, and (2) in connection with any promotion of Mr. Allender or transfer
of Mr. Allender to Danaher or any subsidiary of Danaher; provided, that in
connection with any such termination the Company (or a subsidiary of Danaher, as
applicable) shall offer to Mr. Allender an agreement containing terms
substantially similar to the terms set forth herein but taking into account the
then-current status of the applicable law.

 

(c)           Notwithstanding anything to the contrary set forth herein, all of
the Company’s obligations under this Agreement shall terminate upon the earliest
of the termination of Mr. Allender’s employment for cause, Mr. Allender’s
termination of his or her employment for any reason, or the Company’s
fulfillment of its obligations, if any, as set forth in Sections 6 and 7 hereof.

 

13.           Amendment and Waiver; Entire Agreement. This Agreement shall not
be amended except by a written instrument hereafter signed by the Company and
Mr. Allender.  The failure of the Company to enforce, or delay in enforcing, any
term of this Agreement shall not constitute a waiver of any rights or deprive
the Company of the right to insist thereafter upon strict adherence to that or
any other term of this Agreement, nor shall a waiver of any breach of this
Agreement constitute a waiver of any preceding or succeeding breach.  No waiver
of a right under any provision of this Agreement shall be binding on the Company
unless made in writing and signed by the President of the Company.  This
Agreement contains the entire understanding of Danaher and Mr. Allender relating
to the subject matter hereof and supersedes all prior agreements and
understandings relating to the subject matter hereof between Mr. Allender on the
one hand and Danaher and/or any current or former subsidiary of Danaher on the
other hand, including without limitation any similar agreement entered into
prior to the date hereof between Mr. Allender on the one hand and Danaher and/or
any current or former subsidiary of Danaher on the other hand.

 

14.           Successors and Assigns. This Agreement shall be binding upon Mr.
Allender and his/her heirs, successors, assigns and personal representatives,
and inure to the benefit of the Company, its successors and its assigns. Mr.
Allender may not assign any rights or duties under this Agreement; the Company
may assign any or all of its rights and/or duties herein to any subsidiary or
subsidiaries of the Company.  The term “affiliate,” when used herein, shall not
include any officers or directors of the Company.

 

15.           Nondisparagement.  Mr. Allender agrees that except as required
under the law, Mr. Allender will refrain from making derogatory or disparaging
written or oral comments regarding the Company, any of its affiliates or any of
their respective products, services or personnel.

 

16.           Set-Off.  The Company shall not set off against any obligation it
owes to Mr. Allender any amounts owed to the Company by Mr. Allender, and,
except as required by law or by the terms of the applicable plan, shall not
restrict Mr. Allender’s ability to exercise any options that are exercisable
under the Option Plan or Mr. Allender’s access to his 401(k) plan account or
account under the Company’s Executive Deferred Income Plan, or his access to any
other compensation or benefits related to his employment with the Company which
have been earned and are due and owing.

 

17.           Acknowledgment of Understanding; Livelihood. Mr. Allender
acknowledges that s/he has read this Agreement in its entirety and understands
all of its terms and conditions, that s/he has had the opportunity to consult
with legal counsel of his/her choice regarding his/her agreement to the
provisions contained herein, that s/he is entering into this Agreement of
his/her own free will, without coercion from any source, and that s/he agrees to
abide by all of the terms and conditions herein contained. Mr. Allender further
acknowledges that in consideration of Mr. Allender’s right to terminate his/her
employment with the Company at any time for any reason, Mr. Allender agrees that
s/he is employed by the Company on an at-will basis.  Nothing contained in this
Agreement or elsewhere shall be construed as limiting the effect of this
paragraph.  Mr. Allender acknowledges that Mr. Allender’s knowledge, skills and
abilities are

 

7

--------------------------------------------------------------------------------


 

sufficient to enable Mr. Allender, in the event of the termination of employment
with the Company, to earn a satisfactory livelihood without violating this
Agreement.

 

Mr. Allender:

/s/ Patrick W. Allender

 

Date:

November 15, 2004

 

 

 

 

 

 

Company:

By:

/s/ H. Lawrence Culp, Jr.

 

Date:

November 15, 2004

 

 

 

 

Name: H. Lawrence Culp, Jr.

 

 

 

 

Title: President and Chief Executive Officer

 

 

8

--------------------------------------------------------------------------------